            Case 1:18-cv-02498-RCL Document 23 Filed 10/16/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
WILDEARTH GUARDIANS,                           )
                                               )
                Plaintiff,                     )
                                               )       Civil Action No. 18-2498 (RCL)
                v.                             )
                                               )
UNITED STATES DEPARTMENT OF                    )
THE INTERIOR,                                  )
                                               )
                Defendant.                     )
                                               )


                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated April 25, 2019, Dkt. #19, the parties, by and through

undersigned counsel, report as follows.

       1.       This case concerns a FOIA request WildEarth Guardians (“Guardians”) submitted

to the Department of the Interior (“Interior”) on October 27, 2017.

       2.       The parties previously requested, and this Court ordered, inter alia, (1) that all

case deadlines are stayed pending Interior’s final responses to the FOIA request at issue in this

case; (2) that starting in July, and each month thereafter, Interior shall review and disclose at

least 500 pages of potentially responsive records to the FOIA request, and shall disclose any

responsive non-exempt portions of those records to Guardians on the first Friday of the month

until Interior discloses all responsive, non-exempt portions of potentially responsive records; and

(3) that the parties shall file joint status reports with the Court every sixty (60) days to inform the

Court of the progress the parties have made in the interim. Dkt. #19, ¶¶ 1, 2–4. Under that

schedule, this third joint status report is due on October 16, 2019.




                                                   1
            Case 1:18-cv-02498-RCL Document 23 Filed 10/16/19 Page 2 of 5



       3.       In the August 16, 2019, joint status report, Interior indicated that it would

determine whether it could commit to an increased review and production rate and provide, if

applicable, the increased review and production rate in the next joint status report. Dkt. #21, ¶ 5.

Also in that report, Guardians indicated that Interior’s current review and production rate is

unacceptably low, reserving the right to seek judicial intervention to avoid the lengthy 10-year

production schedule. Id.

       4.       On September 5, 2019, Interior sent Guardians a partial response letter, stating

that it had reviewed 1,949 pages of records. Of those records, Interior produced 788 pages, with

some redactions pursuant to FOIA Exemption 5, 5 U.S.C. § 552(b)(5), and FOIA Exemption 6, 5

U.S.C. § 552(b)(6); found 649 pages to be non-responsive; and pulled 512 pages due to a need

for additional review.

       5.       On October 4, 2019, Interior sent Guardians a partial response letter, stating that it

had reviewed 981 pages of records. Of those records, Interior produced 665 pages, with some

redactions pursuant to FOIA Exemption 5, 5 U.S.C. § 552(b)(5), and FOIA Exemption 6, 5

U.S.C. § 552(b)(6); found 163 pages to be non-responsive; and pulled 153 pages due to a need

for additional review.

       6.       The results of Interior’s search yielded 74,611 potentially responsive pages.

       7.       Over the past several weeks, new agency counsel and the undersigned counsel for

Interior were assigned to this case. Both counsel are actively reviewing Plaintiff’s request, the

initial search, and the search results to determine how the agency might be able to complete its

review in a reasonable time while providing Plaintiff the records that it requested. Interior will

continue to review at least 500 pages of responsive material per month and make productions on

the first Friday of each month.




                                                  2
            Case 1:18-cv-02498-RCL Document 23 Filed 10/16/19 Page 3 of 5



       8.       Guardians understands the need for additional time given the staffing changes, but

Guardians remains concerned about the unacceptably low production rate—500 pages per

month—currently offered by Interior. This rate is far below recent court processing rates ordered

in FOIA cases. See, e.g., Open Soc’y Initiative v. Cent. Intelligence Agency, 1:19-cv-00234-PAE,

2019 U.S. Dist. LEXIS 131243, at *2–3 (S.D.N.Y. Aug. 6, 2019) (ordering processing/disclosure

rate of 5000 pages/mo). Guardians asserts that it has an urgent need for the requested information

and asserts that, depending on the outcome of discussions with Interior over the next 60 days for

revising the schedule, Guardians may seek judicial intervention to facilitate the timely

production of records.

       9.       Interior strongly disagrees with Guardians’ suggestion that the agency’s monthly

processing rate of at least 500 pages is “unacceptably low” or “far below recent court processing

rates ordered in FOIA cases.” Interior’s proposal is consistent with the processing rates ordered

by this Court in numerous other FOIA cases, including cases involving Interior. Courts have

adopted Interior’s proposal to process at least 500 pages per month. See, e.g., Defenders of

Wildlife v. U.S. Dep’t of the Interior, Civ. A. No. 18-2572 (CJN) (D.D.C.); State of New Jersey v.

U.S. Dep’t of Interior, Civ. A. No. 18-2338 (TJK) (D.D.C.); Tobias v. U.S. Dep’t of the Interior,

Civ. A. No. 18-1368 (CJN) (D.D.C.); American Oversight v. U.S. Dep’t of the Interior, Civ. A.

No. 18-1216 (RBW) (D.D.C.); Center for Biological Diversity v. U.S. Dep’t of the Interior, Civ.

A. No. 18-0814 (KBJ) (D.D.C.); WildEarth Guardians v. U.S. Dep’t of the Interior, Civ. A. No.

18-0232 (EGS) (D.D.C.). Moreover, the agency’s processing rate is reasonable in light of the

breadth of Plaintiff’s request and the numerous other FOIA-related demands on the relatively

limited agency personnel who are responsible for responding to (and litigating) an increasing

number of FOIA requests at the same time. As with all its cases, Interior is evaluating its search




                                                 3
            Case 1:18-cv-02498-RCL Document 23 Filed 10/16/19 Page 4 of 5



and the 74,611 potentially responsive pages that resulted from the search to determine how to

most efficiently respond to Plaintiff’s request and has committed to discussing options with

Plaintiff in the next few weeks.

       10.      It is Guardians’ position that, while a processing rate of 500 pages per month may

be reasonable in some cases, it is unreasonable here, and the cases Interior cites do not support

such a processing rate here because they either involved higher processing rates or appeared to

involve no dispute between the parties as to a lower processing rates. See, e.g., Defs. of Wildlife

v. U.S. Dep’t of the Interior, Civ. A. No. 18-2572 (CJN) (D.D.C.) (processing rate of 1300–1500

pages/mo); Tobias v. U.S. Dep’t of the Interior, Civ. A. No. 18-1368 (CJN) (D.D.C.) (plaintiff

appeared to not dispute processing rate); WildEarth Guardians v. U.S. Dep’t of the Interior, Civ.

A. No. 18-0232 (EGS) (D.D.C.) (same). Here, because Guardians’ FOIA request has been

pending for almost two years, and a 500 pages per month processing rate would take over a

decade, Guardians maintains that the processing rate is unreasonable.

       11.      Interior disagrees with Plaintiff’s logic that, because its broad FOIA request

generated nearly 75,000 potentially responsive pages, the agency is obligated to complete its

review on an expedited basis. The agency is working as diligently as possible to process this

request and the numerous other requests for which it is responsible. As set forth above, Interior

intends to work with Plaintiff to narrow the request.



       //



       //




                                                  4
         Case 1:18-cv-02498-RCL Document 23 Filed 10/16/19 Page 5 of 5



       12.     The parties will continue working cooperatively and operating under the Court

schedule, see Dkt. #19, with the next joint status report proposed to be due December 16, 2019.

       Respectfully submitted this 16th day of October 2019.

 DAVID BAHR (D.D.C. Bar #OR0001)                   JESSE K. LIU
 Bahr Law Offices, P.C.                            United States Attorney
 1035 ½ Monroe Street                              D.C. Bar #472845
 Eugene, Oregon 97402
 Tel: (541) 556-6439                               DANIEL F. VAN HORN
 davebahr@mindspring.com                           Chief, Civil Division
                                                   D.C. Bar #924092
 ___/s/ __Emma Bruden_______________
 Emma A. O. Bruden (OR Bar #163525)                __/s/ _Paul Cirino _________
   Admitted pro hac vice                           PAUL CIRINO
 Kampmeier & Knutsen PLLC                          Assistant United States Attorney
 P.O. Box 15099                                    Civil Division
 Portland, Oregon 97293                            555 Fourth St., N.W.
 Tel: (503) 719-5641                               Washington, D.C. 20530
 emma@kampmeierknutsen.com                         Phone: (202) 252-2529
                                                   Email: paul.cirino@usdoj.gov
 Attorneys for Plaintiff
                                                   Attorneys for Defendant




                                               5
